Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given telephonically by Robert Neufeld on November 29th, 2021.
The application has been amended as follows:

	In the claims:

	In claim 107, line number 1, please replace the number “105” with the number “100”, after the phrase, “according to claim” and before the phrase, “, wherein the”.


Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Taken into the context of claim(s) 1, a skilled artisan would not have found it obvious to have a photovoltaic device comprising a porous material, wherein the porous material: consists of a porous semiconductor which is a porous perovskite wherein the perovskite comprises at least one halide anion, and wherein the perovskite is not supported on another porous material and wherein the photovoltaic device further comprises a 
Although Seok et al. (US 9,059,418 B2) discloses a photovoltaic device comprising a porous material, which porous material comprises a semiconductor, wherein the porous material consists of a porous semiconductor which is porous (See Annotated Seok et al. Figure 3, #50, below & Column 11, Lines 48-67).  Seok et al. teaches the photovoltaic device further comprises a charge transporting material disposed within pores of said porous material, wherein the charge transporting material is an electron transporting material (Figure 3, #31 & Column 11, Lines 5-26).
Annotated Seok et al. Figure 3

    PNG
    media_image1.png
    637
    862
    media_image1.png
    Greyscale

A skilled artisan would not have had a reason for the above stated limitations, therefore the photovoltaic device as claimed in claim(s) 1, 22-24, 36, 38, 40, 42-53, 72-74, 76, 79-81, 83-85, and 103 is novel and non-obvious in view of the art of 

The following is an examiner’s statement of reasons for allowance: Taken into the context of claim(s) 100, a skilled artisan would not have found it obvious to have a photovoltaic layer for a photovoltaic device, which photoactive layer comprises a porous material, wherein the porous material consists of a porous semiconductor which is a porous perovskite wherein the perovskite comprises at least one halide anion, and wherein the perovskite is not supported on another porous material, and wherein the photoactive layer further comprises a charge transporting material disposed within pores of said porous material, wherein the charge transporting material is an organic electron transporting material.
Although Seok et al. (US 9,059,418 B2) discloses a photovoltaic device comprising a porous material, which porous material comprises a semiconductor, wherein the porous material consists of a porous semiconductor which is porous (See Annotated Seok et al. Figure 3, #50, below & Column 11, Lines 48-67).  Seok et al. teaches the photovoltaic device further comprises a charge transporting material disposed within pores of said porous material, wherein the charge transporting material is an electron transporting material (Figure 3, #31 & Column 11, Lines 5-26).
Annotated Seok et al. Figure 3

    PNG
    media_image1.png
    637
    862
    media_image1.png
    Greyscale

A skilled artisan would not have had a reason for the above stated limitations, therefore the photoactive layer as claimed in claim(s) 100, 104, and 107 is novel and non-obvious in view of the art of record.	

The following is an examiner’s statement of reasons for allowance: Taken into the context of claim(s) 108, a skilled artisan would not have found it obvious to have a photovoltaic device comprising: a photoactive layer, wherein the photoactive layer comprises a porous material and a charge transporting material disposed within pores of said porous material, which charge transporting material is an organic electron transporting material, wherein the porous material consists of a porous semiconductor which is a porous perovskite wherein the perovskite comprises at least one halide anion, and wherein the perovskite is not supported on another porous material.

Annotated Seok et al. Figure 3

    PNG
    media_image1.png
    637
    862
    media_image1.png
    Greyscale

A skilled artisan would not have had a reason for the above stated limitations, therefore the photovoltaic device as claimed in claim(s) 108 and 110 is novel and non-obvious in view of the art of record.	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638.  The examiner can normally be reached on Monday-Friday 8am-430pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726